DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                Claims status
2.	In After Final Consideration Pilot Program 2.0 Request filed on 04/28/2022, claims 1, 10, 11, 14, 22 and 23 have been amended. Claims 2-3, 12-13 and 15-16 have been previously cancelled. Therefore, claims 1, 4-11, 14 and 17-23 are currently pending for the examination.

Terminal Disclaimer 
3.	The terminal disclaimer filed on 05/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/474,546 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Statement of Substance of Interview (After Final Consideration Pilot Program 2.0)
4.	Applicant’s representative requested to initiate the interview prior to filing the AFCP response after final action. Both parties discussed the allowable subject matter related with independent claims 1, 11 and 14 regarding compact prosecution. Agreement was reached to reconvene upon receiving the official response (Applicant initiated interview summary dated 04/26/2022). Examiner contacted Applicant’s representative to reconvene the previous interview under After Final Consideration Pilot Program 2.0. Applicant’s representative attempted to explain how the amendments to the claims differs from the cited prior art as stated in applicant remarks filed in the Response.

35 USC § 112 (f) Claim Limitations Analysis
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


CLAIM INTERPRETATION

6.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Regarding claim 11, the limitations that recite(s) “means for receiving….”, and “means for identifying…..” are being treated in accordance with 112(f) because the functions of “receiving” and “identifying” are modified by the term “means” which is a word that serves as a generic placeholder for structure that performs the recited functions.
Regarding the above claim 11 limitations, the corresponding structure can be found in figs. 5-9, “the apparatus may include a processor, memory in electronic communication with the processor, and instructions stored in the memory. The instructions may be operable to cause the processor to receive, within a frame in a shared radio frequency spectrum band shared by a plurality of network operating entities, a common preamble for synchronizing the plurality of network operating entities with the frame, receive, during an acquisition sub-interval of the frame and after receipt of the common preamble, one or more network operating entity-specific signals, and identify, based on the one or more network operating entity-specific signals, neighboring wireless nodes”; paragraphs [0009], [0010], [0025], [0026] in specification and additional examples of structures that may perform various aspects of the features of claims 11 and 12 e.g., paragraphs [0053]-[0056] and [0063]- [0064] as well as Figs. 1-2.
If Applicant wishes to provide further explanation or dispute the Examiner's interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action.  
If the Applicant does not intend to have the claimed limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

                                                        Response to Amendments
7.	Applicant Remarks Made in an Amendment: see Page 7-10, filed on 04/28/2022, with respect to claims 1, 4-11, 14 and 17-23   have been fully considered and the rejections related to 35 U.S.C. 103 of claims 1, 4-11, 14 and 17-23 have been withdrawn.
Applicants have amended each of independent claims 1, 11 and 14 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention.  Therefore, claims 1, 4-11, 14 and 17-23 are allowable.

Allowable Subject Matter
8.	In the After Final Consideration Pilot Program 2.0 Request filed on 04/28/2022, claims 1, 4-11, 14 and 17-23 (renumbered as claim 1-17) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
9.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“receiving, during the acquisition sub-interval of the frame and after receipt of the common preamble, a first network operator-specific signal during one or more resources designated for a first operator and one or more other network operator-specific signals subsequent to the first network operator-specific signal during one or more resources designated for one or more other operators; and identifying, based at least in part on the first network operator-specific signal, the one or more other network operator-specific signals, or a combination thereof, neighboring wireless nodes” in combination with other claim limitations as specified in claims 1, 11 and 14.
Note that the first closest prior art, Ma et al. (US 2008/0039107 A1), hereinafter “Ma” teaches: receiving, from one or more base stations, within a frame in a shared radio frequency spectrum band shared by a plurality of network operators (Fig. 10 (b), paragraphs [0013]-[0015], common sequence provides locations of candidate base stations, and reduces a search window for base station specific preamble), a common preamble synchronizing the plurality of network operators with the frame (Fig. 10 (b), paragraphs [0015], [0144], [0150], Preamble-1, or a legacy preamble, 1022 and Preamble-2 1024 are located in the consecutive OFDMA ZONES), wherein the common preamble comprises information related to an acquisition sub-interval of the frame, synchronization information for the frame, or combinations thereof (Fig. 10 (b), paragraphs [0015], [0144], [0150], Preamble-1  for coarse synchronization, finding the candidate fine synchronization positions, indicating the configuration of Preamble-2); and identifying, based on the one or more network operator specific signals (Fig. 10 (b), paragraphs [0015], [0144], [0150], repeated time domain structure of Preamble-1 may be used to support frame synchronization), neighboring base stations (Fig. 10 (b), paragraphs [0015], [0144], [0150], to provide the candidate fine synchronization positions for cell identification).
Note that the second closest prior art, Chen at al. (US 2015/0049741 A1), hereinafter “Chen” teaches: receiving, from one or more base stations, within a frame in a shared radio frequency spectrum band shared by a plurality of network operators (Figs. 15, 17, paragraphs [0033], [0034], [0091], [0097], [0100], LTE/LTE A deployment with unlicensed spectrum (for single or multiple operators), a common preamble synchronizing the plurality of network operators with the frame, wherein the common preamble comprises information related to an acquisition sub-interval of the frame (Figs. 15, 17, paragraphs [0033], [0034], [0091], [0097], [0100], common preamble and acquisition sub-interval of the fame), and wherein each of the one or more base stations (Figs. 15, 17, paragraphs [0033], [0034], [0091], [0097], [0100], LTE/LTE A networks with unlicensed spectrum deployed on a given channel by multiple service providers) is operated by one or more network operators of the plurality of network operators (Figs. 15, 17, paragraphs [0033], [0034], [0091], [0097], [0100], LTE/LTE A networks with unlicensed spectrum may include network identifiers, such as 24-bit public land mobile number); receiving, during the acquisition sub-interval of the frame (Figs. 15, 17, paragraphs [0091], [0097], [0100], single frequency network (SFN) operation for two or more nodes) and after receipt of the common preamble, a first network operator-specific signal (Figs. 15, 17, paragraphs [0091], [0097], [0100], guaranteed signal transmissions 1505-1508 of LTE-US1 1501-LTE-US7 1504 at 80 ms periodicity), and one or more other network operator-specific signals (Figs. 15, 17, paragraphs [0091], [0097], [0100], information fields may also include some of the physical random access channel (PRACH) parameters); and identifying, based  at least in part on the first network operator-specific signal, the one or more network other operator specific signals, or a combination thereof, neighboring base stations (Fig. 18, paragraph [0102], similar to the aspects described with respect to Figs. 9, 10A, 10B, and 12, and the like, at block 1803).
The prior arts cited above disclose the claimed limitations in part, however, these combined functional limitations as recited are not anticipated or made obvious by prior art of record taken singularly or in combination. Rather, the third closest prior art Wei at al. (US 2015/0098349 A1), hereinafter “Wei” teaches: each of the one or more base stations is operated by one or more network operators (paragraph [0076], operator’s public land mobile network identifier) of the plurality of network operators (paragraph [0076], in order to differentiate between the communications of different operators). Thus, the prior art of record does not reasonable teach, suggest or render obvious the claimed limitations as detailed on their entirety.
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 

Citations of Pertinent Prior Art 
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Hafeez et al. (US 2008/0186949 A1) entitled: "PREAMBLE DESIGN FOR SYNCHRONIZATION AND CELL SEARCH"
• VAN PHAN et al. (US 2017/0048722 A1) entitled: "FREQUENCY BAND SHARING AMONGST CELLS"
• Malladi et al. (US 2008/0225993 A1) entitled: "HYBRID PILOT CONFIGURATION "
• Damnjanovic et al. (US 2015/0245327 A1) entitled: "TECHNIQUES FOR ENABLING ASYNCHRONOUS TIME DIVISION DUPLEXING TRANSMISSIONS IN AN UNLICENSED RADIO FREQUENCY SPECTRUM BAND"
• Chen et al. (US 2015/0341921 A1) entitled: "TECHNIQUES FOR MANAGING RESOURCES FOR UPLINK TRANSMISSION IN A SHARED RADIO FREQUENCY SPECTRUM BAND"

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414